Title: From George Washington to Daniel Carroll, 11 March 1791
From: Washington, George
To: Carroll, Daniel



Dear Sir,
Philadelphia March 11th 1791

I write to you by this post in conformity with my promise so to do. But it is not yet in my power to determine whether I can set out on Monday or not. If I find the roads do not mend much between this time and that, I shall not be anxious about beginning my journey on that day, even if business would permit. As my fixing the day for meeting the Commissioners at George Town must depend upon my departure from this place, I cannot determine upon the former until the latter is decided. I shall write to you again by the Monday’s post, and in that letter shall be able to say with certainty when I leave this city. With very great esteem, I am Dear Sir, Your most Obedt Servt

Go: Washington

